Case 20-10974   Doc 11    Filed 08/01/20 Entered 08/01/20 23:41:35   Desc Imaged
                         Certificate of Notice Page 1 of 8
Case 20-10974   Doc 11    Filed 08/01/20 Entered 08/01/20 23:41:35   Desc Imaged
                         Certificate of Notice Page 2 of 8
Case 20-10974   Doc 11    Filed 08/01/20 Entered 08/01/20 23:41:35   Desc Imaged
                         Certificate of Notice Page 3 of 8
Case 20-10974   Doc 11    Filed 08/01/20 Entered 08/01/20 23:41:35   Desc Imaged
                         Certificate of Notice Page 4 of 8
Case 20-10974   Doc 11    Filed 08/01/20 Entered 08/01/20 23:41:35   Desc Imaged
                         Certificate of Notice Page 5 of 8
Case 20-10974   Doc 11    Filed 08/01/20 Entered 08/01/20 23:41:35   Desc Imaged
                         Certificate of Notice Page 6 of 8
Case 20-10974   Doc 11    Filed 08/01/20 Entered 08/01/20 23:41:35   Desc Imaged
                         Certificate of Notice Page 7 of 8
                                               United States Bankruptcy Court
                                                Middle District of Alabama
In re:                                                                                                     Case No. 20-10974-BPC
Mary Amy Underwood                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1127-1                  User: kmartin                      Page 1 of 1                          Date Rcvd: Jul 30, 2020
                                      Form ID: pdf13pln                  Total Noticed: 21


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 01, 2020.
db             +Mary Amy Underwood,    114 N Englewood Ave,    DOTHAN, AL 36303-3008
4462571        +BANK SOUTH,    P.O. BOX 1967,   DOTHAN, AL 36302-1967
4462572        +BSI FINANCIAL SERVICES,    314 S FRANKLIN STREET,    2ND FLOOR,    TITUSVILLE, PA 16354-2168
4462573        +CREDIT FIRST/FIRESTONE,    PO BOX 81315,    CLEVELAND, OH 44181-0315
4462574        +FRIEND BANK,    3105 ROSS CLARK CIRCLE,    DOTHAN, AL 36303-3037
4462585        +JENNIFER NELSON,    101 ASHBOROUGH DRIVE,    DOTHAN, AL 36301-1243
4462587        +MCMICHAEL TAYLOR GRAY LLC,    3550 ENGINEERING DRIVE, SUITE 260,
                 PEACHTREE CORNERS, GA 30092-2871
4462586        +SAM UNDERWOOD,    203 WESTFIELD DR,    DOTHAN, AL 36301-1246
4462582        +TD BANK USA/TARGET,    PO BOX 673,   MINNEAPOLIS, MN 55440-0673
4462589         US ATTORNEY GENERAL,    US DEPT OF JUSTICE,    950 PENNSYLVANIA AVE NW,
                 WASHINGTON, DC 20530-0001
4462583        +WELLS FARGO DEALER SERVICES,    P O BOX 25341,    SANTA ANA, CA 92799-5341
4462584        +WELLS FARGO/DILLARDS,    PO BOX 14517,    DES MOINES, IA 50306-3517

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
4462570         E-mail/Text: bankruptcy@revenue.alabama.gov Jul 30 2020 23:18:57      ALABAMA DEPT OF REVENUE,
                 MARY MARGARET MITCHELL ESQ,   PO BOX 320001,   MONTGOMERY, AL 36132-0001
4462575         E-mail/Text: sbse.cio.bnc.mail@irs.gov Jul 30 2020 23:18:01      INTERNAL REVENUE SERVICE,
                 PO BOX 7346,   PHILADELPHIA, PA 19101-7346
4462576        +E-mail/PDF: gecsedi@recoverycorp.com Jul 30 2020 23:21:28     SYNCB/ AMAZON,    PO BOX 965015,
                 ORLANDO, FL 32896-5015
4462577        +E-mail/PDF: gecsedi@recoverycorp.com Jul 30 2020 23:22:04     SYNCB/ BELK,    PO BOX 965028,
                 ORLANDO, FL 32896-5028
4462578        +E-mail/PDF: gecsedi@recoverycorp.com Jul 30 2020 23:21:30     SYNCB/ CARE CREDIT,
                 PO BOX 965036,   ORLANDO, FL 32896-5036
4462579        +E-mail/PDF: gecsedi@recoverycorp.com Jul 30 2020 23:21:28     SYNCB/ PEP BOYS,    PO BOX 965036,
                 ORLANDO, FL 32896-5036
4462580        +E-mail/PDF: gecsedi@recoverycorp.com Jul 30 2020 23:21:29     SYNCB/LOWES,    PO BOX 956005,
                 ORLANDO, FL 32896-0001
4462581        +E-mail/PDF: gecsedi@recoverycorp.com Jul 30 2020 23:21:29     SYNCB/OLD NAVY,    PO BOX 965005,
                 ORLANDO, FL 32896-5005
4462588         E-mail/Text: Stacey.VanAlst@usdoj.gov Jul 30 2020 23:17:50     US ATTORNEY,    P O BOX 197,
                 MONTGOMERY, AL 36101-0197
                                                                                             TOTAL: 9

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 01, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 29, 2020 at the address(es) listed below:
              Bankruptcy Administrator   ba@almb.uscourts.gov
              Cameron A. Metcalf   on behalf of Debtor Mary Amy Underwood cam@espymetcalf.com,
               robin@espymetcalf.com;metcalfcr81822@notify.bestcase.com
                                                                                            TOTAL: 2




          Case 20-10974            Doc 11       Filed 08/01/20 Entered 08/01/20 23:41:35                         Desc Imaged
                                               Certificate of Notice Page 8 of 8
